Citation Nr: 1312260	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran had active service from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2012, the Board remanded the claim for additional development.

In March 2013, after the issuance of the most recent Supplemental Statement of the Case (SSOC) in February 2013, the Veteran submitted a statement regarding his low back disorder.  As the Veteran's statement was merely argument regarding the evidence currently of record, the Board finds that a remand for Agency of Original Jurisdiction (AOJ) review is not necessary.


FINDING OF FACT

The Veteran's current low back disorder, specifically mechanical low back pain and L5-S1 radiculopathy, is not related to service or any incident of service, to include the Veteran's in-service low back sprain.   


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this instance, an October 2007 VCAA notice letter satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the assignment of ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist the Veteran with the claim and the Board is not aware of any additional relevant evidence which is available, but has not been obtained.  The Board notes that the Veteran claimed that he underwent treatment at the National University of Health Sciences in Lumbard, Illinois, for a period of time between 1977 and 1981.  The record indicates that the RO attempted to acquire private treatment records from the National University of Health Sciences, but, in an October 2007 letter, the university informed the RO that their facility did not have any records regarding treatment for the Veteran as they did not keep inactive files after seven years.  In compliance with the September 2012 Board remand, the Veteran's Social Security records and available records from the Elmhurst Clinic were obtained.  

In January 2012, VA provided the Veteran with a VA medical examination to determine the nature and etiology of his claimed low back disorder.  In the January 2012 VA medical examination report, the January 2012 VA examiner opined that the Veteran's current low back disorder was less likely than not related to service or any incident of service, to include an in-service low back sprain.  

In a February 2013 letter, the Veteran contended that the January 2012 VA examination report was incomplete and, therefore, inadequate.  In the February 2013 letter, the Veteran wrote that a service examiner in Thailand had told the Veteran that he thought that the Veteran had a low back sprain following a low back injury.  The Veteran stated that the service examiner did not perform X-rays.  The Veteran indicated that, in the January 2012 VA medical examination report, the January 2012 VA examiner did not make any comment about how the Veteran's in-service low back injury occurred and whether or not this injury would cause a spinal fracture such as that noted on a 1987 private X-ray report.  The Veteran also stated that the January 2012 VA examiner did not make any comment in the VA medical examination report about the X-rays which the examiner had taken on the day of the examination.  The Veteran stated that the VA examiner did not mention that, upon examination, there was little response from the L4 nerve and almost no response from the L5 nerve, even though the VA examiner had told the Veteran about these findings during the examination.  The Veteran reported that the VA examiner did not make any comments in the report about the Veteran's degenerative spine condition.  

The Board finds that the Veteran's February 2013 statements, indicating that the January 2012 VA medical examination report was inadequate, lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  In this instance, the Board finds that the January 2012 VA medical examination report is thorough in its discussion of the nature of the Veteran's low back disorder and the analysis of the diagnosed low back disorder's etiology.  

As noted above, in the February 2013 letter, the Veteran stated that the January 2012 VA medical examination report did not include a discussion regarding the cause of the Veteran's in-service low back injury or any comment as to whether the in-service injury could have been of sufficient severity to cause a fracture of the spine.  The Board notes that the service treatment record contain no notation or diagnosis regarding a low back injury, so the only evidence of record comes from the Veteran's lay reports of his injury.  In the January 2012 VA medical examination report, the VA examiner included a section discussing the Veteran's lay report of his in-service injury and commented on its severity based on his reports and the other evidence of record.  Specifically, the VA examiner noted that the Veteran reported sustaining an in-service injury to the back while pulling on a trailer bar.  The VA examiner indicated that such injury would be sufficient to cause a low back strain as reported by the Veteran in September 1972 letters contained in the claims file.  The VA examiner further noted that the Veteran reported being diagnosed contemporaneously and treated for the in-service low back strain with a combination of physical therapy, pain medications, and muscle relaxants.  Although the VA examiner considered the possibility that the Veteran might have incurred a lumbar spine fracture during the in-service accident, the VA examiner wrote that the Veteran most likely incurred a low back strain or sprain based on the contemporaneous diagnosis and the treatment provided.  

Although the Veteran's stated that the January 2012 VA medical examination report did not include any notations regarding an X-ray performed that day, the examination report contains results of an X-ray, apparently taken that day, indicating transitional lumbar vertebrae which articulated with the sacrum on the right, laminectomy results from L2-L5; results of an instrumented posterior fusion; results from an interbody fusion at L4-5; mild anteriorlisthesis of L3 on L4; anterior spurring of the cephalic lumbar vertebrae consistent with spondylosis as well as moderate facet joint degenerative changes; and some back out of cephalic pedical screws, probably static.  In articulating these results, the January 2012 VA examiner specifically noted that the Veteran experienced degenerative changes of the spine.  Although the Veteran reported that the VA examiner did not include any references to radicular symptoms of the L4 and L5 nerves, the VA medical examination report contains the complete results of a physical examination, to include testing for symptoms of radiculopathy.  

The Board notes that the January 2012 VA examiner's report is complete in its present form, as it is thorough and contains the required diagnosis and etiology opinion concerning the Veteran's claimed low back disorder; therefore, the Veteran's statements, indicating that the January 2012 VA examination report is incomplete as written, are not credible.  See Madden, 125 F.3d at 1481.

As the January 2012 VA medical examination report was written after an interview with the Veteran, a medical examination, a review of the claims file, and contained specific findings indicating the nature and etiology of the Veteran's low back disorder, based on all evidence of record, the Board finds this opinion has probative value and, therefore, there is no duty to provide an additional examination or medical opinion for this claim.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain listed chronic diseases, to include arthritis and degenerative joint disease, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Such listed chronic diseases also may be service connected if the evidence of record reveals the veteran currently has such a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting listed chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his low back disorder.  See Davidson v. Shinseki,
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's low back disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden, at 1481.

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for a Low Back Disorder

The Veteran contends that he developed a low back disorder during service.  Specifically, the Veteran contends that he incurred a low back injury while pulling on a trailer bar in Thailand in 1972.  The Veteran contends that his current low back disorder is related to the in-service injury.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disorder.

Initially, the Board finds that the Veteran incurred a low back sprain during service.  The Board notes that the service treatment records contain no notation indicating treatment or diagnosis for a low back disorder; however, in two letters mailed by the Veteran to his parents during service, submitted with envelopes indicating that they were postmarked in September 1972, the Veteran reported experiencing low back pain.  In the first such letter, the Veteran stated that he had hurt his back about a week prior to writing the letter.  In the next letter, the Veteran indicated that he had hurt his back about two weeks prior to writing that particular letter.  The Veteran stated that the doctor told him that he had had pulled a few muscles in his back.  He indicated that the disorder was not serious and that the doctor gave him a few pills to ease the pain and relax the muscles.  At the doctor's request, the Veteran also underwent heat and exercise therapy.  The Veteran stated that the therapy had not helped much as of the writing of the letter, but also indicated that he would continue with the therapy for a few more days. 

In the Veteran's July 1974 service discharge medical examination report, a service examiner noted that the Veteran's spine and musculoskeletal system were normal; however, in his contemporaneous July 1974 report of his medical history, the Veteran indicated that he either had experienced or currently experienced recurrent back pain.  

In a January 2012 VA medical examination report, a VA examiner reported reviewing the claims folder, to include the Veteran's report of an in-service injury.  Having done so, even though there were no service treatment records detailing the exact nature of the Veteran's claimed in-service low back injury, the VA examiner opined that it was most likely that the Veteran sustained a lumbosacral sprain/strain while in service.  The VA examiner indicated that this diagnosis would be consistent with the Veteran's description of the original injury and the treatment reportedly prescribed after the injury.  Considering the VA examiner's analysis, based on the evidence of record, both lay and medical, and the VA examiner's own medical knowledge, the Board finds that the VA examiner's diagnosis of an in-service low back injury has great probative value in this matter.  See Madden, at 1481.

The Board notes that the Veteran contends that his low back injury might have been more severe than a low back strain.  Specifically, as post-service treatment records indicate treatment for fractures of the spine, the Veteran contends that he might have experienced a fracture at L4-5 in the in-service accident, even though the service examiner told him that it was a sprain.  The Veteran specifically noted that the service examiner did not take X-rays prior to diagnosing the Veteran as having a low back sprain and, therefore, suggested that the in-service diagnosis of a low back sprain might have been in error.  

The Board notes that the Veteran is competent to report the symptoms and impairments associated with his low back disorder.  See Jandreau, 492 F.3d at 1372.  Yet, in weighing the evidence, the Board finds that the January 2012 VA examiner's professional opinion, indicating that the Veteran's in-service injury was most likely a low back sprain, has more probative value than the Veteran's suggestion that he experienced an in-service fracture of the spine.  The service treatment records contain no notation indicating that the Veteran experienced an in-service fracture; yet, by the Veteran's own accounts, a medical examiner diagnosed and treated him for a low back sprain during service.  In January 2012, a VA examiner concluded that the Veteran's in-service injury was most likely a sprain, rather than a fracture, based on his own medical expertise after a complete review of all the evidence, to include the Veteran's own lay accounts of the nature of the reported injury and the rehabilitative therapy prescribed for it.  Therefore, the Board finds the January 2012 VA examiner's diagnosis of an in-service low back sprain has greater probative value in this matter that the Veteran's statements, suggesting that the injury might have been of greater severity than a sprain.  See Madden, at 1481.  As such, the Board finds that the Veteran experienced a low back sprain, and not a fracture, during service.  

As the Board has conceded that the Veteran experienced an in-service low back strain/sprain, the Board need not consider whether the Veteran experienced chronic low back strain symptoms during service.  

The Board finds that the Veteran did not have an arthritic back disorder which became manifest to a compensable degree within one year of the Veteran's February 1975 separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The post-service treatment records do not contain any notation indicating treatment or diagnosis for a low back disorder until February 1987, approximately 12 years after the Veteran's discharge from service.  At that time, a private examiner, having reviewed an X-ray report, diagnosed a deformity of L5, suggesting an old fracture with anterior and posterior protrusions of the vertebral bodies, the latter extending back about five millimeters, into the spinal canal.  

The Board notes that the Veteran contends that he received treatment for a diagnosed fracture of L4-L5 at a chiropractic college, specifically the National University of Health Sciences, but that the college had destroyed the records of said treatment.  In his initial claim for benefits, the Veteran wrote that the college afforded him treatment for his low back disorder from 1977 to 1978.  Subsequently, in his February 2013 statement, the Veteran reported that the treatment occurred from 1979 to 1980.  As will be explained below, the Board finds that these statements, indicating diagnosis and treatment for a spinal fracture prior to 1987, are not credible as they are inconsistent with the other evidence of record, to include the Veteran own statements to treating personnel.  See Caluza, 7 Vet. App. at 498.  Yet, even if the Board were to take the Veteran's reports of treatment for lumbar spine facture prior to 1987 at face value, such statements would only indicate that the Veteran sought treatment for a spinal fracture more than one year after his February 1975 discharge from service.  Therefore, the evidence indicates that the Veteran did not experience an arthritic back disorder which became manifest to a compensable degree within one year of the Veteran's separation from service.

The Veteran contends that he has experienced continuous low back disorder symptomatology since the in-service accident, to include the entire period from his discharge from service.  Yet, the Board finds that the evidence weighs against a finding of continuous low back disorder symptomatology since the Veteran's discharge from service.  As noted above, the Veteran reported experiencing recurring back pain on his July 1974 report of his medical history.  Yet, in the contemporaneous service separation examination report, a service examiner noted that the Veteran's back was normal, indicating that he was asymptomatic at the time.  The Veteran contends that he sought treatment for two years at a chiropractic college, starting in either 1977 or 1979.  The Veteran indicated that a college examiner informed him that he had a spinal fracture of L4-L5 during said treatment.  As the Veteran's current low back disorder is related to diagnosed degenerative changes of the spine, the Veteran contends that his treatment for a diagnosed spinal fracture in the late 1970s indicates that said fracture occurred during service.  

Despite the Veteran's statements indicating continuous low back pain during service and treatment for a diagnosed spinal fracture in the late 1970s, the post-service treatment records of file contain no notation indicating that the Veteran experienced continuous low back disorder symptomatology since service or, in fact, any post-service low back disorder symptomatology prior to 1987.  As noted above, in a February 1987 private X-ray report, written by a private examiner at the Elmhurst Clinic, the examiner diagnosed a deformity of L5, suggesting an old fracture with anterior and posterior protrusions of the vertebral bodies, the latter extending back about five millimeters, into the spinal canal.  In a March 1987 private treatment record, the Veteran reported that he had experienced low back pain over the previous two months, since approximately January 1987.  The Elmhurst Clinic records contain no notation indicating that the Veteran informed a treating examiner of that he had been treated for a spinal fracture at any previous time.

The Board notes that the records from the Elmhurst Clinic included in the claims file date back to July 1977 and contain notations indicating treatment for disorders ranging from nausea to a left elbow injury.  Yet, although the facility's records indicate that the Veteran sought treatment at that facility regularly, the Elmhurst Clinic records contain no notation indicating that the Veteran experienced low back disorder symptomatology prior to January 1987.  In addition, in a May 2003 private treatment record, the Veteran reported having a long history of back pain.  Yet, in detailing the length of the pain, the Veteran stated that he had herniated a disc 10 years prior to examination.  The post-service treatment records on file do not contain any notation indicating that the Veteran reported seeking post-service treatment for any low back disorder, to include a fracture, prior to February 1987.  Therefore, as the Veteran's statements, indicating low back disorder symptomatology since an in-service injury and treatment for a diagnosed fracture of the lumbosacral spine prior to February 1987, are inconsistent with the Veteran's own reports to medical personnel included in the claims file, the Board finds that they lack credibility.  See Caluza, at 498.  Therefore, the Board finds that the Veteran did not experience continuous low back disorder symptomatology since his discharge from service or any treatment for a fracture of the lumbar spine prior to February 1987.  

Finally, the Board finds that the Veteran's current low back disorder is not related to service, to include the Veteran's in-service low back sprain.  In January 2012, VA provided the Veteran with a VA medical examination to determine the nature and etiology of his claimed low back disorder.  The VA examiner noted the Veteran's history of his low back disorder.  Specifically, the VA examiner noted that the Veteran reported sustaining an in-service injury to the back while pulling on a trailer bar.  The Veteran further indicated that a service examiner diagnosed a low back sprain immediately after the accident and that the disorder was treated with physical therapy, pain medications, and muscle relaxants.  The VA examiner specifically noted the Veteran's reports of his symptomatology and his medical history.  The VA examiner reported the results of a complete physical examination to determine the effects of the Veteran's low back disorder, to include any neurological effects.  The VA examiner also reported the results of an X-ray, apparently taken that day, indicating transitional lumbar vertebrae which articulated with the sacrum on the right, laminectomy results from L2-L5; results of an instrumented posterior fusion; results from an interbody fusion at L4-5; mild anteriorlisthesis of L3 on L4; anterior spurring of the cephalic lumbar vertebrae consistent with spondylosis as well as moderate facet joint degenerative changes; and some back out of cephalic pedical screws, probably static.  In this report, the VA examiner specifically noted degenerative changes of the spine.  

In reviewing the evidence, the January 2012 VA examiner noted the results of the February 1987 private X-ray report.  In that report, the private examiners indicated a deformity of the L4 vertebral body, which was slightly decreased in height and increased in anterior/posterior (AP) diameter consistent with an old fracture.  The February 1987 private examiner also indicated that the AP diameter increased at the inferior margin and that there was both anterior and posterior protrusion of the margins of vertebral bodies with a posterior protrusion extending back into the spinal canal about five millimeters.  The February 1987 private examiner also stated that the L4-5 disc space was narrowed slightly, and that L5 was transitional, articulating with the sacrum on the right with some sclerosis at the articulation with narrowing of the L5-S1 space.  The February 1987 private examiner also stated that there was a very slight anterior wedging at L1, which appeared to be very old.  The February 1987 private examiner indicated that there was flattening of the lordosis and a very slight levoscoliosis, and that the sacroiliac joints appeared normal.  In reviewing the February 1987 X-ray report in light of the other evidence, the January 2012 VA examiner stated that the body of the report was inconsistent with the reporting of possible anomalies of L4 and L5.  The VA examiner indicated that the confusion was probably related to a transitional vertebrae, a congenital condition, which made consistent numbering of the lumbar vertebrae difficult.  The VA examiner stated that the description was consistent with Bertolotti's syndrome, a congenital condition that was noted to increase the incidence of disc disease/stenosis at the level above the transitional vertebrae.  The VA examiner noted that a congenital transitional vertebrae obviously would preexist service, but that there was nothing in the medical record suggesting any in-service aggravation of the condition.  

The January 2012 VA examiner also noted reviewing the results of a June 2003 private CT myelogram report.  In that report, a June 2003 private examiner noted that the Veteran had a large intradural filling defect at the L2 level, compatible with an intradural mass.  The January 2012 VA examiner wrote that later treatment records proved that the June 2003 private examiner was incorrect about the intradural mass.  In the private CT myelogram report, the June 2003 private examiner also stated that the Veteran had grade one spondylolisthesis of L2 on L3; spinal stenosis at the L2-L3, L3-L4, and L4-L5 levels, secondary to disc disease; and loss of L4 vertebral height with sclerosis and abnormal contour at the lower end plate of L4 and upper endplate of L5 which might be chronically degenerative in etiology.  In reviewing this, the January 2012 VA examiner noted that the June 2003 private examiner found that the loss of L4 vertebral height and the abnormal contour at L4-L5 were chronically degenerative in etiology.  The January 2012 VA examiner commented that such findings were consistent with lumbar spondylosis rather than a compression fracture, as suggested by the Veteran.  The VA examiner also noted that CT myelography reports were more reliable than plain lumbar spine X-ray reports.

Having reviewed the evidence in its entirety, the January 2012 VA examiner diagnosed mechanical low back pain, and L5 and S1 radiculopathy.  In conclusion, the January 2012 VA examiner opined that the Veteran's current low back disorder was less likely than not related to service or any incident of service, to include an in-service low back strain.  In explaining this finding, the VA examiner noted that the evidence indicated that the Veteran underwent a laminectomy from L2-L5 to treat central spinal stenosis in 2008.  The VA examiner further noted that, prior to that surgery, the evidence, both lay and medical, indicated that the Veteran had incapacitating left leg pain and weakness.  The VA examiner indicated that the Veteran's leg pain had resolved essentially, but that the Veteran still experienced residual weakness of the left lower extremity with some associated sensory compromise.  The VA examiner also indicated that the Veteran's current reports of residual back pain, diagnosed as mechanical low back pain syndrome, were not uncommon in individuals who had undergone similar surgical procedures.  

The January 2012 VA examiner indicated that the etiology of the Veteran's lumbar spinal stenosis was most likely degenerative.  The VA examiner wrote that the transitional vertebrae and partial sacralization were congenital anomalies which predisposed the Veteran to premature degenerative changes of the motion segment cephalic to the transitional vertebrae (Bertolotti's syndrome).  The VA examiner reported that there was no consensus as to whether a transitional vertebrae in and of itself would generate pain independently.

The January 2012 VA examiner further stated that it was unclear as to whether the Veteran sustained a compression fracture of L5 during service.  Yet, even if such an event had happened for the sake of argument, the VA examiner indicated that it would not have caused the multi-level spinal stenosis that required the Veteran to undergo surgery for correction.  The VA examiner also noted that a fracture of L5 clearly would not create a situation where the Veteran would lose 50 percent of the vertebral height.  The VA examiner also stated that such a compression fracture would be unlikely to generate pain presently or in the past with the possible exception of several months post injury.  The VA examiner stated that the Veteran more likely sustained a lumbosacral strain or sprain during service.  The VA examiner indicated that such an injury might have become recurrent or chronic; however, the VA examiner noted that any such strain or sprain would not contribute to the degenerative process of the spine which resulted in the Veteran's symptomatic lumbar central spinal stenosis to any appreciable degree.  

The January 2012 VA examiner further stated that lumbar spinal stenosis was a fairly common condition of the aging spine with reported incidence in about eight to 11 percent of the population.  The VA examiner indicated that the disorder was slightly more common in males, and usually presented itself in those in their fifties or older.  The VA examiner wrote that the symptoms of spinal stenosis were highly variable with the spectrum of mild low back pain and leg pain to severe back pain and radicular pain and/or neurogenic claudication/weakness.  

The VA examiner indicated that the Veteran underwent a cervical laminectomy/fusion operation for a degenerative condition of the cervical spine several months prior to the lumbar spine surgery.  The VA examiner noted that the cervical spine condition was independent from the low back disorder.  Yet, the VA examiner noted that the cervical spine condition was consistent with a widespread degenerative (aging) process of the spine.

The VA examiner noted that an electrophysiological study of record was consistent with four extremity axonal polyneuropathy.  Based on the evidence, the VA examiner indicated that electrophysiological studies were highly operator-dependent and that he questioned that particular diagnosis.  

The VA examiner concluded by stating that the Veteran had experienced extensive degenerative changes of the lumbar spine, manifested primarily by central canal spinal stenosis and degenerative spondylolisthesis and disc disease.  The VA examiner noted that all of those symptoms could be attributed to degenerative changes of the aging spine.  The VA examiner reiterated that the Veteran underwent extensive spinal surgery because of the degenerative disorders.  The VA examiner concluded by stating that the Veteran's present low back disorder, to include leg weakness and sensory defects, could be attributed to the degenerative process and residuals of spine surgery.  

Therefore, the January 2012 VA examiner opined that the Veteran's current low back disorder was not related to service or any incident of service, to include an in-service low back sprain.  

As the January 2012 VA examiner reviewed the claims file, interviewed the Veteran, diagnosed the Veteran, and offered a very thorough opinion supported by the entirety of the evidence and his own medical knowledge, the Board finds that the January 2012 VA examiner's opinion regarding the etiology of the Veteran's low back disorder has great probative value in this matter. See Prejean, 13 Vet. App. at 448.  Therefore, the Board finds that the Veteran's current low back disorder is not related to service, to include any incident of service.  

Again, the Board acknowledges that the Veteran incurred a low back sprain during service.  Yet, the post-service treatment records for the entire pendency of the appeal do not contain a current diagnosis of a low back sprain.  Therefore, the Board cannot grant service connection for the Veteran's acknowledged in-service low back sprain.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  The Board has considered the Veteran's statements, indicating that his current low back disorder, specifically degenerative changes of the spine, was caused by the in-service injury.  Yet, the Board has found that the probative evidence of record weighs against the Veteran's claim for service connection.  

As the evidence indicates that the Veteran's current low back disorder is not related to service or any incidence of service, to include an in-service low back sprain, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder and it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for low back disorder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


